Citation Nr: 1042203	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-36 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran requested a Board hearing in the substantive appeal 
dated in September 2009.  In response to the May 2010 
supplemental statement of the case, the Veteran submitted a VA 
Form 9 dated in June 2010 indicating the he does not want a Board 
hearing with respect to the issue in the statement of the case 
and supplemental statement of the case (entitlement to an 
increased rating for bilateral hearing loss).  As the Veteran 
indicated that he no longer wants a Board hearing, the Board 
considers the Veteran's hearing request to be withdrawn.  See 38 
C.F.R. § 20.704(e) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence of records shows that the Veteran's service-
connected bilateral sensorineural hearing loss was manifested by 
Level IV hearing acuity in right ear Level V hearing acuity in 
the left, which were the most severe results during the appeal 
period.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 percent 
for service-connected bilateral hearing loss have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a 
minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
Codes," and that the range of disability applied may be between 
0 and 100 percent "based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (holding that VCAA notice need not be veteran 
specific, or refer to the effect of the disability on "daily 
life").

After careful review of the claims folder, the Board finds that a 
June 2009 VCAA letter satisfied the duty to notify provisions and 
it was provided to the Veteran prior to the initial decision by 
the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter 
notified the Veteran that he may submit evidence showing that his 
service-connected bilateral hearing loss has increased in 
severity and the effect that worsening or increased in severity 
has on his employment and daily life.  The RO informed the 
Veteran of the types of medical or lay evidence that he may 
submit.  Specifically, the Veteran was informed that evidence 
that may show an increase in severity might be a statement from 
his doctor containing physical and clinical findings, results 
from laboratory tests or x-rays and the dates of examinations and 
tests.  He was also informed that he could provide lay statements 
from individuals who are able to describe from their own 
knowledge and personal observations in what manner his disability 
has become worse.  The letter notified the Veteran that he could 
provide statements from his employer as to job performance, lost 
time or other information regarding how his condition affects his 
ability to work.  The Veteran was informed of his and VA's 
respective duties for obtaining evidence.  The letter also 
notified the Veteran of how VA determines disability ratings and 
effective dates.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, VA 
treatment records and a VA examination report dated in July 2009.

The July 2009 VA examination report reflects that the examiner 
conducted a review of the Veteran's claims file in addition to 
obtaining an oral history and an evaluation of the Veteran.  The 
Board acknowledges that regarding VA audiological examinations, a 
VA audiologist, in addition to dictating objective test results, 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007).  In this regard, the July 2009 VA 
examination report documented that the Veteran is retired and 
therefore, the effect of the hearing loss on his usual occupation 
is not applicable.  However, she noted that the effect of the 
Veteran's hearing loss on daily activity includes difficulty 
understanding speech clearly in various listening situations and 
that it adversely affects his quality of life.  Accordingly, the 
Board finds that the audiologist described the functional effects 
caused by the hearing disability in her report.  Thus, the Board 
concludes that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must 
ensure that any VA examination undertaken during an appeal is 
adequate for rating purposes).  

Additionally, the claims file contains the Veteran's statements 
in support of his claim.  The Veteran has not identified and the 
record does not otherwise indicate any existing pertinent 
evidence that has not been obtained.  The record also presents no 
basis for further development to create any additional evidence 
to be considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent based 
on the organic impairment of hearing acuity.  Hearing impairment 
is measured by the results of controlled speech discrimination 
tests together with the average hearing threshold levels (which 
in turn, are measured by puretone audiometric tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second).  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective 
hearing is rated on the basis of a mere mechanical application of 
the rating criteria).  The provisions of 38 C.F.R. § 4.85 
establish eleven auditory acuity levels from I to XI.  If hearing 
loss is service-connected for only one ear, in order to determine 
the percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman numeral designation for 
hearing impairment of I.  38 C.F.R. § 4.85(f).  Tables VI and VII 
as set forth in section 4.85(h) are used to calculate the rating 
to be assigned.  

In guidance for cases involving exceptional patterns of hearing 
impairment, the schedular criteria stipulates that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz (Hz)) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear is 
evaluated separately.  38 C.F.R. § 4.85(a).  Additionally, when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
The numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b).

A VA audiology consult report dated in May 2009 shows that the 
Veteran complained of decreased hearing since his last 
evaluation.  Examination of the Veteran revealed that he had 92 
percent speech recognition in his right ear.  The Veteran 
exhibited puretone thresholds in the right ear of 45 dB at 1000 
Hz, 50 dB at 2000 Hz, 65 dB at 3000 Hz and 70 dB at 4000 Hz.  The 
average decibel loss for the right ear was 58 dB.  The VA 
examination showed the Veteran had 96 percent speech recognition 
in his left ear.  The Veteran exhibited puretone thresholds in 
the left ear of 35 dB at 1000 Hz, 50 dB at 2000 Hz, 60 dB at 3000 
Hz and 65 dB at 4000 Hz.  The average decibel loss for the left 
ear was 53 dB.  

The Board notes that the Veteran did not meet the exception 
requirements for hearing impairment under 38 C.F.R. § 4.86.  The 
examiner also did not certify that the use of speech 
discrimination test was not appropriate.  Therefore, the 
numerical hearing impairment is determined only by Table VI.  The 
Veteran's hearing acuity in the right ear is assigned to Level II 
and the hearing acuity in the left ear is assigned to Level I.  
Diagnostic Code 6100, Table VII provides a 0 percent disability 
rating for the hearing impairment demonstrated by the Veteran in 
the May 2009 VA treatment record.

The Veteran underwent a VA audiology examination in July 2009.  
The VA examination showed the Veteran had 76 percent speech 
recognition in his right ear.  The Veteran exhibited puretone 
thresholds in the right ear of 45 dB at 1000 Hz, 55 dB at 2000 
Hz, 60 dB at 3000 Hz and 65 dB at 4000 Hz.  The average decibel 
loss for the right ear was 56 dB.  The VA examination showed the 
Veteran had 68 percent speech recognition in his left ear.  The 
Veteran exhibited puretone thresholds in the left ear of 40 dB at 
1000 Hz, 55 dB at 2000 Hz, 70 dB at 3000 Hz and 70 dB at 4000 Hz.  
The average decibel loss for the left ear was 59 dB.  

The Board notes that the Veteran did not meet the exception 
requirements for hearing impairment under 38 C.F.R. § 4.86.  The 
examiner also did not certify that the use of speech 
discrimination test was not appropriate.  Therefore, the 
numerical hearing impairment is determined only by Table VI.  The 
Veteran's hearing acuity in the right ear is assigned to Level IV 
and the left ear is assigned to Level V.  Diagnostic Code 6100, 
Table VII provides a 10 percent disability rating for the hearing 
impairment demonstrated by the Veteran at the July 2009 VA 
examination.

In this case, a staged rating is not applicable.  The evidence of 
record shows that the Veteran's bilateral hearing loss has not 
fluctuated materially during the course of the appeal.  As such, 
a staged rating is not warranted.  

In conclusion, the Board notes that the benefit of the doubt is 
to be resolved in the Veteran's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  However, the Board finds that the 
preponderance of the evidence is against the claim and an 
assignment of a disability rating in excess of 10 percent for 
bilateral hearing loss on a schedular basis is not warranted.  
See 38 C.F.R. § 3.102 (2010).

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
bilateral hearing loss is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's bilateral 
hearing loss with the established criteria found in the rating 
schedule for hearing impairment shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  The Veteran is currently unemployed, but he has 
not indicated and the record does not show that his service-
connected bilateral hearing loss has caused marked interference 
with employment.  In addition, the evidence reveals that his 
bilateral hearing loss has not necessitated frequent periods of 
hospitalization or has otherwise rendered impracticable the 
application of the regular schedular standards.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).

					
ORDER

Entitlement to a disability rating in excess of 10 percent for 
bilateral sensorineural hearing loss.


____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


